UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 Commission File No. 001-31852 TRI-VALLEY CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 94-1585250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4550 California Avenue, Suite 600, Bakersfield, California 93309 (Address of Principal Executive Offices) Registrant’s Telephone Number Including Area Code:(661) 864-0500 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 9, 2011, the Registrant had 67,650,054 shares of common stock ($0.001 par value) and 438,500 shares of Series A preferred stock ($0.001 par value) outstanding. i TRI-VALLEY CORPORATION TABLE OF CONTENTS Page PART I. Financial Information 1 ITEM 1. Consolidated Financial Statements 1 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 15 ITEM 4. Controls and Procedures 16 PART II. Other Information 16 ITEM 1. Legal Proceedings 16 ITEM 1A. Risk Factors 17 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 5. Other Information 26 ITEM 6. Exhibits 26 Signatures 27 ii PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS TRI-VALLEY CORPORATION CONSOLIDATED BALANCE SHEET ASSETS March 31, 2011 December 31, 2010 (Unaudited) (Audited) Current Assets Cash $ $ Accounts Receivable - Trade Prepaid Expenses Accounts Receivable from Joint Venture Partners Accounts Receivable - Other Total Current Assets Property and Equipment - Net Proved Properties, Successful Efforts Method Unproved Properties, Successful Efforts Method Other Property and Equipment Total Property and Equipment - Net Other Assets Deposits Investments in Joint Venture Partnerships Goodwill Long-Term Receivable from Joint Venture Partners Total Other Assets Total Assets $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 1 TRI-VALLEY CORPORATION CONSOLIDATED BALANCE SHEET LIABILITIES AND STOCKHOLDERS' EQUITY March 31, 2011 December 31, 2010 (Unaudited) (Audited) Current Liabilities Notes Payable $ $ Accounts Payable - Trade and Accrued Expenses Total Current Liabilities Non-Current Liabilities Asset Retirement Obligation Long-Term Portion of Notes Payable Total Non-Current Liabilities Total Liabilities Stockholders' Equity Series A Preferred Stock - 10.00% Cumulative; $0.001 par, $10.00 liquidation value; 20,000,000 shares authorized; 438,500 shares outstanding Common Stock, $0.001 par value; 100,000,000 shares authorized; 57,528,207 and 44,729,117 at March 31, 2011, and December 31, 2010, respectively. Less: Common Stock in Treasury, at cost; 21,847 shares ) ) Capital in Excess of Par Value Additional Paid in Capital - Warrants Additional Paid in Capital - Stock Options Accumulated Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 2 TRI-VALLEY CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For Three Months Ended March 31, Revenues Sale of Oil and Gas $ $ Partnership Income - Interest Income Gain on Sale of Asset Other Income Total Revenues $ $ Costs and Expenses Mining Exploration Expenses $ $ Production Costs General & Administrative Interest Depreciation, Depletion & Amortization Stock Option Expense Warrant Expense Impairment Loss - Bad Debt - Total Costs and Expenses $ $ Net Loss $ ) $ ) Basic Net Loss Per Share Loss from Operations $ ) $ ) Basic Loss Per Common Share $ ) $ ) Weighted Average Number of Shares Outstanding Weighted Potentially Dilutive Shares Outstanding No dilution is reported since Net Income is a loss per ASC 260. The accompanying notes are an integral part of these Consolidated Financial Statements. 3 TRI-VALLEY CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For The Three-Month Period Ended March 31, Cash Flows from Operating Activities Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities Depreciation, Depletion & Amortization Impairment, Dry Hole & Other Disposals of Property - Stock Option Expense Warrant Expense (Gain) or Loss on Sale of Property ) ) Bad Debt Expense - Director Stock Compensation - Changes in Operating Capital (Increase) in Accounts Receivable ) ) (Increase) in Deposits, Prepaids & Other Assets ) ) Increase (Decrease) in Accounts Payable, Deferred Revenue & Accrued Expenses ) (Increase) in Accounts Receivable from Joint Venture Partners ) ) Net Cash Used in Operating Activities $ ) $ ) Cash Used by Investing Activities Proceeds from the Sale of Property Capital Expenditures ) ) Net Cash Used by Investing Activities $ ) $ Cash Provided by Financing Activities Principal Payments on Long-Term Debt ) ) Net Proceeds from the Exercise of Stock Options - Net Proceeds from the Issuance of Common Stock Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents Cash at the Beginning of Period Cash at End of Period $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 4 TRI-VALLEY CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED March 31, 2011, and 2010 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION DESCRIPTION OF BUSINESS Tri-Valley Corporation (“Tri-Valley,” “TVC,” or the “Company”) is a Delaware corporation which currently conducts its operations through two wholly-owned subsidiaries.TVC’s principal offices are located at 4550 California Avenue, Suite 600, Bakersfield, California93309. Our telephone number is:(661) 864-0500. The Company's two wholly-owned subsidiaries are: ● Tri-Valley Oil & Gas Co. (“TVOG”) — conducts our hydrocarbon (crude oil and natural gas) business.TVOG derives most of its principal revenue from crude oil and natural gas production. ● Select Resources Corporation, Inc. (“Select”) — holds and maintains our precious metals business.Select holds and develops two major mineral assets in the State of Alaska. Effective for the first quarter of 2011, Tri-Valley's businesses were consolidated into two operating segments: - Oil and Gas Operations — This segment represents our oil and gas business.This segment generated virtually all of the Company’s revenues from operations during the first three months of 2011.During the first quarter of 2011, management determined that our Rig Operations and Drilling and Development segments were no longer consistent with the Company’s long-term strategic objectives, namely, to increase the value of our petroleum and mineral assets for our shareholders, and consolidated all assets from those two operating segments into the Oil and Gas Operations segment. - Minerals — This segment represents our precious metal mineral prospects.In the past, it has generated revenues from pilot-scale mining projects and subcontracting exploration and business development projects. This segment holds title to land or leases in the State of Alaska. For additional information regarding Tri-Valley’s current developments and operating segments, please see Part I. Financial Information, Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations elsewhere in this Quarterly Report. 5 BASIS OF PRESENTATION The financial information included herein is unaudited; however, such information reflects all adjustments, consisting solely of normal recurring adjustments, which are, in the opinion of management, necessary for a fair statement of results for the interim periods. The results of operations for the three-month period ended March 31, 2011, are not necessarily indicative of the results to be expected for the full year. The accompanying Consolidated Financial Statements do not include footnotes and certain financial presentations normally required under generally accepted accounting principles in the United States of America; and, therefore, should be read in conjunction with our Annual Report on Form 10-K, filed with the U.S. Securities and Exchange Commission (the “SEC”) on March 22, 2011, for the year ended December 31, 2010. Consolidation Policy The Consolidated Financial Statements include the accounts of the Company and its wholly-owned subsidiaries, TVOG and Select. Other partnerships in which the Company has an operating or non-operating interest, in which the Company is not the primary beneficiary, and has less than 51% ownership, are proportionately combined.These include the TVC OPUS 1 Drilling Program, L.P., Martins-Severin, Martins-Severin Deep, and Tri-Valley Exploration 1971-1 Partnership.All material intra- and intercompany accounts and transactions have been eliminated in combination and consolidation. Reclassification In Part I., Financial Information, Item 1. Consolidated Financial Statements, Note 6 – Financial Information Relating to Industry Segments, we have eliminated Non-Segmented Items’ allocation of Total Assets at March 31, 2011, and at December 31, 2010. NOTE 2 - PER SHARE COMPUTATIONS Per share computations are based upon the weighted-average number of common shares outstanding during each period reported. As there were net losses at March 31, 2011, and 2010, common stock equivalents are not included in the computations, as their inclusion would be anti-dilutive. NOTE 3-SUMMARY OF RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In January 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-05, Compensation – Stock Compensation (Topic 718): Escrowed Share Arrangements and the Presumption of Compensation. ASU 2010-05 updates existing guidance to address the SEC staff’s views on overcoming the presumption that for certain shareholders escrowed share arrangements represent compensation.ASU 2010-05 became effective on January 15, 2010.The adoption of this guidance did not have a material impact on the Company’s financial position or results of operation. Also in January 2010, the FASB issued ASU No.2010-06, Fair Value Measurements and Disclosures (Topic 820). ASU No.2010-06 amends ASC Topic 820 to:(i)require separate disclosure of significant transfers in and out of Level 1 and Level 2 fair value measurements and the reasons for the transfers, (ii)require separate disclosure of purchases, sales, issuances, and settlements in the reconciliation for fair value measurements using significant unobservable inputs (Level 3), (iii)clarify the level of disaggregation for fair value measurements of assets and liabilities, and (iv)clarify disclosures about inputs and valuation techniques used to measure fair values for both recurring and nonrecurring fair value measurements. ASU No.2010-06 became effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal years. The Company adopted the provisions of ASU No.2010-06 on January1, 2010. The adoption of the provisions of ASU No.2010-06 did not impact the Company’s financial position, results of operations, or liquidity. In February 2010, the FASB issued ASU No.2010-09, Subsequent Events (Topic 855). ASU No.2010-09 amends ASC Topic 855 to include the definition of “SEC filer” and alleviate the obligation of SEC filers to disclose the date through which subsequent events have been evaluated. ASU No.2010-09 became effective during February 2010. See Part II, Item 8. Financial Statements, Note 15 – Subsequent Events, in the Company’s Annual Report on Form 10-K, filed with the SEC on March 22, 2011, for the year ended December 31, 2010, for the Company’s disclosures of subsequent events. 6 NOTE 3-SUMMARY OF RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS (Continued) In April 2010, the FASB issued ASU 2010-14 which amends the guidance on oil and gas reporting in ASC 932.10.S99-1 by adding the Codification SEC RegulationS-X, Rule4-10, as amended by the SEC Final Rule33-8995.Both ASU 2010-03 and ASU 2010-14 are effective for annual reporting periods ending on or after December31, 2009.Application of the revised rules is prospective, and companies are not required to change prior-period presentation to conform to the amendments. The Company adopted the provisions of these updates for the year ended December31, 2010. In December 2010, the FASB issued ASU No.2010-28, Intangibles - Goodwill and Other (Topic 350). ASU No.2010-28 modifies step one of the goodwill impairment test for reporting units with zero or negative carrying amounts, requiring that an entity perform step two of the goodwill impairment test if it is more likely than not that a goodwill impairment exists for those reporting units. ASU No.2010-28 is effective for fiscal years beginning after December15, 2010. The adoption of ASU No.2010-28 did not have an impact on the goodwill impairment test performed by the Company. NOTE 4 - CHANGES IN SECURITIES Common Stock During the first quarter of 2011, 40,962 shares of common stock were issued under the terms of a Settlement Agreement and Release of Claims in settlement of lease termination litigation over the Company’s Lenox Ranch oil and gas leases located in its Pleasant Valley Oil Sands Project near Oxnard, California.See Item 3., Legal Proceedings, Lenox v. Tri-Valley Corporation, No. 56-2009-00358492-CU-OR-VTA, Superior Court, Ventura County, California, in our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, filed with the SEC on March 22, 2011, for additional discussion. On October 22, 2010, and again on February 3, 2011, the Company entered into Sales Agreements with C. K. Cooper & Company (“CKCC”), an investment banking firm, under which the Company issued and sold shares of its common stock for consideration of up to $3.0 million under each agreement, from time to time in an at-the-market (“ATM”) equity offering program, with CKCC acting as the Company’s agent.Sales of the common stock, under the program depended upon market conditions and other factors determined by the Company and were made in negotiated transactions or transactions that were deemed to be “at-the-market offerings” as defined in Rule 415 under the Securities Act of 1933, as amended, including sales made directly on the NYSE Amex, LLC, on any other existing trading market for the common stock, or to or through a market maker.The Company had no obligation to sell any common shares in the program and might at any time suspend solicitation and offers under the program or terminate the program.During the first quarter of 2011; 5,069,904 shares of the Company’s common stock were sold through the October 22, 2010, ATM equity offering program for gross proceeds of $2.4 million at an average price of $0.48 per share.Through the February 3, 2011, ATM equity offering program; 6,249,824 shares of our common stock were sold during February and March 2011 for gross proceeds of $3.0 million at an average price of $0.48 per share.Net proceeds received during the first quarter of 2011 totaled $5.5 million which included approximately $0.4 million in proceeds from sales of our common stock at the end of December 2010. NOTE 5 - STOCK-BASED COMPENSATION EXPENSE Stock-Based compensation expense charged against income for stock-based awards in the first quarters of 2011 and 2010 was $33,653 and $27,412 pre-tax, respectively, and is reported separately under stock option expense in the Consolidated Statement of Operations.For further information regarding stock-based compensation expense, please refer to Part II, Item 8. Financial Statements, Note 2 – Summary of Significant Accounting Policies, in our Annual Report on Form 10-K, filed with the SEC on March 22, 2011, for the year ended December 31, 2010. 7 NOTE 6 - FINANCIAL INFORMATION RELATING TO INDUSTRY SEGMENTS The Company reports operating segments according to ASC 280, “Disclosure about Segments of an Enterprise and Related Information.” During the first quarter of 2011, management consolidated the Rig Operations and Drilling and Development segments into our Oil and Gas Operations segment to be consistent with the Company’s long-term strategic objectives.The Company now identifies two operating segments as described in Part I, Financial Information, Item 1. Consolidated Financial Statements, Note 1 – Description of Business and Basis of Presentation. Revenues from the sale of oil and gas for the first quarters of 2011 and 2010 are reflected net of the diluents used to reduce the viscosity of our crude oil and increase the API gravity of the resulting blend, as per industry practice. The following table sets forth our revenues by operating segment for the three months ended March 31, 2011, and March 31, 2010, in millions of U.S. Dollars: For The Three Months Ended March 31, Revenues Oil and Gas Operations $ $ Minerals $
